Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant's response, filed 23 February 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
This application has been transferred within the Office as a result of Examiner Grant’s reassignment.

Status of Claims
Claims 1-2, 5-22, 25-47, and 50-61 are currently pending and have been examined.
Claims 1, 2, 5, 9, 16-19, 22, 25, 26, 28, 30, 33-36, 39-41, 43, 45, and 40-53 have been amended.
Claims 3-4, 23-24, and  48-49 have been canceled.
Claims 56-61 have been added.
Claims 1-2, 5-22, 25-47, and 50-61 have been rejected.

Priority
The instant application does not claim the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c) to any prior applications. Accordingly, the effective filing date for the instant application is 09 September 2019.
Objections
Specification
The Specification is objected to for the following informalities:
may optionally permit Users 102 to connect via a web browser in pace of the Application 106 in ¶ 00451 on p.9 is a typographical error and should read “in place of”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5-22, 25-47, and 50-61 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 – Statutory Categories of Invention:
Claims 1-2, 5-22, 25-47, and 50-61 are drawn to a method and system, which are statutory categories of invention.

Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a method for determining an appropriate Product and dosage of the Product to treat a specified ailment in part performing the steps of: receiving from a User a User Request for a Product to treat a specified ailment, the User Request including at least a User Reason and a User Location; accessing a [product database] being updated in substantially real time by user feedback, each Product having at least one Constituent, at least one Established Reason, a Dosage for each Established Reason, and Provider Location, the real time feedback adjusting correlations between Constituents and Established Reasons in substantially real time; querying the [product database] with the User Request to determine at least a first subset of Products having the at least one Established Reason correlating to the User Reason based upon a correlation of the at least one Constituents to each Established Reason, the User Reason correlated to the Established Reasons, each Product in the first subset of Products thereby identified to treat the specified ailment based on one or more Constituents correlating to the User Reason, and providing the User with the first subset of Products identified to treat the specified ailment based on correlation of the Product's Constituents to Established Reasons, the first subset of Products arranged by proximity of the Provider Location to the User Location, the first subset of Products further including the Dosage for each Product in the first subset of Products to treat the specified ailment. These steps amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity (MPEP § 2106.04(a)(2)(II)(C) citing the abstract idea grouping for methods of organizing human activity for managing personal behavior or relationships or interactions between people – also note October 2019 Update: Subject Matter Eligibility  on p. 5 and MPEP § 2106.04(a)(2)(II) stating certain activity between a person and a computer may fall within the “certain methods of organizing human activity” grouping).
Independent claim 22 recites a method for determining appropriate Product and dosage of the Product to treat a specified ailment in part performing the steps of receiving from a User a User Request for a Product to treat a specified ailment, the User Request including at least a User Reason and a User Location, accessing and a [product database] being updated in substantially real time by user feedback, each Product having at least one Constituent, at least one Established Reason, a Dosage for each Established Reason, and Provider Location, the real time feedback adjusting correlations between Constituents and Established Reasons in substantially real time; the [product database] further having a Correlation Table correlating Established Reasons to Constituents to identify and rank Products suitable for treatment of the User Reason based on the Constituents; querying the [product database] with the User Request to determine at least a first subset of Products having the at least one Established Reason correlating to the User Reason, the subset of Products ranked in order of suitability to treat the specified ailment indicated by the User Reason; providing the first user … with the first subset of Products identified to treat the specified ailment based on correlation of the Product's Constituents to Established Reasons, the first subset of Products arranged by proximity of the Provider Location to the User Location, the first subset of Products further including the Dosage for each Product in the first subset of Products to treat the specified ailment. These steps amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity (MPEP § 2106.04(a)(2)(II)(C) citing the abstract idea grouping for methods of organizing human activity for managing personal behavior or relationships or interactions between people – also note October 2019 Update: Subject Matter Eligibility  on p. 5 and MPEP § 2106.04(a)(2)(II) stating certain activity between a person and a computer may fall within the “certain methods of organizing human activity” grouping).
Independent claim 39 recites a system for determining appropriate Product and dosage of the Product to treat a specified ailment in part performing the steps of a [product database] being updated in substantially real time by user feedback, each Product having at least one Constituent, at least one Established Reason, a Dosage to treat a specified ailment for each Established Reason, and Provider Location; the [product database] further having a Correlation Table correlating Established Reasons to Constituents to identify and rank Products suitable for treatment of the User Reason based on the Constituents, the real time feedback adjusting correlations between Constituents and Established Reasons in substantially real time; [communicating] the User Request including at least a User Reason and a User Location, wherein in response to the User Request, query[ing] the [product database] with the User Request to determine at least a first subset of Products having the at least one Established Reason correlating to the User Reason based on the Constituents as correlated to the Established Reasons, and provide the first subset of Products identified to treat the specified ailment based on correlation of the Product's Constituents to Established Reasons, the first subset of Products, arranged by proximity of the Provider Location to the User Location, the first subset of Products further including the Dosage for each Product in the first subset of Products to treat the specified ailment. These steps amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity (MPEP § 2106.04(a)(2)(II)(C) citing the abstract idea grouping for methods of organizing human activity for managing personal behavior or relationships or interactions between people – also note October 2019 Update: Subject Matter Eligibility  on p. 5 and MPEP § 2106.04(a)(2)(II) stating certain activity between a person and a computer may fall within the “certain methods of organizing human activity” grouping).

Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claims 1, 22, and 39  recite a dynamic Database of Products being updated in substantially real time by user feedback. The specification defines the dynamic Database of Products as a standard relational database with conventional architecture on one physical computer system (including at least one microprocessor, memory, I/O device(s) and the like) that is adapted by hardware or software to provide Database of Products (see the Specification in ¶ 00351 and ¶  00641). The use of a dynamic Database of Products being updated in substantially real time by user feedback only recites the Database of Products as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claim 22 recites an application on a first user computing device. Claims 39 recite a remote Application for installation upon a remote computing device having a processor and a location element. The specification defines the remote Application for installation upon a remote computing device having a processor and a location element as containing standard software application as available in Applet App Store, or Google® Play, or such other third party application provider (see the Specification in ¶ 00951) requiring no specific hardware requirements. The use of an application on a first user computing device, in this case to provide the output of the algorithm to the user, only recites the application on a first user computing device as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
Claims 22 and 39 recite a remote first server system having a processor. The specification defines the remote first server system having a processor as any general purpose computer (see the Specification in ¶ 00291). The use of a remote first server system having a processor is only recited as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claim 39 recites the remote application communicating with the remote server to provide a User Request for a Product to treat a specified ailment. The limitations are only recited as a tool which only serves to input data, here providing the user request, for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to mere data gathering to obtain input) and is therefore not a practical application of the recited judicial exception.
Claim 39 recites a display of the remote computing device. The specification defines the display of the remote computing device as any remote computing system distinct from the First Devices 104 of the Users 102, or other User 102 devices (see the Specification in ¶ 00561) having a generic display with no specific structure disclosed in the Specification. The use of a display of the remote computing device, in this case permitting the user to visually appreciate the Provider Locations, only recites the display of the remote computing device as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claims 1, 22, and 39  recite a dynamic Database of Products being updated in substantially real time by user feedback. Claim 22 recites an application on a first user computing device. Claim 39 recites a remote Application for installation upon a remote computing device having a processor and a location element. Claims 22 and 39 recite a remote first server system having a processor. Claim 39 recites a display of the remote computing device. 
 Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data, the computer and data processing devices to apply the algorithm, and the display device to display selected results of the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Each additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” (Berkheimer in III. Impact on Examination Procedure, A. Formulating Rejections, 1. on p. 3).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Abbreviated Analysis for Depending Claims: 
The dependent claims 2, 6-21,  25, 27-38, 40, 42-47, and 50-61 have been given the full two part analysis including analyzing the additional limitations both individually and in combination. These dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. § 101. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea. The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements; and performing the further narrowed abstract ideas of the dependent claims on the additional elements of independent claims 1, 22, and 39, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and does not provide improvements to the functioning of computing systems or to another technology or technical field; therefore, the claims amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Similarly, the additional recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For the reasons stated, these claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. § 101. 
Claims 5, 26, and 41 recite wherein the user selects a Product from the first subset of Products and the associated Dosage is provided to a dosage device structured and arranged to provide metered dosing, the Dosage further controls the dosage device for optimized delivery of the Product to the User. The use of the dosage device for delivering optimized, metered dosing of a product to the user only serves as extra solution activities incidental to the primary process that is merely a nominal or tangential addition to the claim (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception. Furthermore, the use of a dosage device for delivering metered dosages to a patient is considered well-understood, routine, and conventional activity. This position is supported by (1) Hartman (US Patent Pub No 2018/0140787) teaching on a metered dose dispenser for cannabis in the Detailed Description in ¶ 0018-19, ¶ 0037, and ¶ 0055; (2) Kircher et al. (US Patent Pub No 2019/0125968) teaching on a dynamic dosage delivery device in the Detailed Description in ¶ 0072; and (3) Eini et al. (US Patent App No 2015/0239645) teaching on a dispenser for administering a predetermined quantity of a medication to a user in the Abstract. Therefore, the dosage device for delivering optimized, metered dosing of a product to the user additional element is not sufficient to amount to significantly more than the recited judicial exception.

Claims 1-2, 5-22, 25-47, and 50-61 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 56 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 56 recites the limitation "the Correlation Table".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-14, 16-22, 25-47, and 50-61 are rejected under 35 U.S.C. 103 as being unpatentable over Southam et al. (US Patent Application No. 2014/0236622)[hereinafter Southam] in view of Achtien et al. (US Patent Application No. 2020/0352249)[hereinafter Achtien]. 
As per claim 1, Southam teaches on the following limitations of the claim: 
a method of determining an appropriate Product and dosage of the Product to treat a specified ailment, comprising is taught in the Abstract (teaching on a system for determining product recommendations for a user based on user wellness goals (treated as synonymous to a specific ailment));
receiving from a User a User Request for a Product to treat a specified ailment is taught in the Detailed Description in ¶ 0074 (teaching on receiving from a user a user request via a user registration for a product recommendation);
the User Request including at least a User Reason and is taught in the Detailed Description in ¶ 0074 (teaching on the user request including the health condition/wellness goal);
a User Location is taught in the Detailed Description in ¶ 0074-75 (teaching on the user request via a user registration including the user's geographic location);
accessing a... Database of Products is taught in the Detailed Description in ¶ 0034 and in the Figures in fig. 1 reference character 1121 (teaching on a dynamic product database updated when new information is available (treated as synonymous to "updated in substantially real time") );
each Product having at least one Constituent is taught in the Detailed Description in ¶ 0034, ¶ 0039, and in the Figures in fig. 1 (teaching on each product in the product database including an ingredient1-ingredientN data field/s (treated as synonymous to a product having at least one constituent));
at least one Established Reason is taught in the Detailed Description in ¶ 0034 and ¶ 0038 (teaching on each product in the product database including a goal field );
a Dosage for each Established Reason, and is taught in the Detailed Description in ¶ 0079-80 (teaching on each product in the product database including a dosage recommendation equation);
Provider Location is taught in the Detailed Description in ¶ 0075-76 and ¶ 0081  (teaching on each product in the product database including a provider location);
querying the dynamic Database of Products with the User Request to determine at least a first subset of Products having the at least one Established Reason correlating to the User Reason based upon a correlation of the at least one Constituents to each Established Reason is taught in the Detailed Description in ¶ 0071 (teaching on, in response to a user request, querying the product data for a subset of products that best match the user's goals (treated as synonymous to the user reason));
the User Reason correlated to the Established Reasons, each Product in the first subset of Products thereby identified to treat the specified ailment based on one or more Constituents correlating to the User Reason is taught in the Detailed Description in ¶ 0071 and ¶ 0037-39 (teaching on a relational database/table for correlating wellness goals with products and corresponding ingredients wherein the database is queried to determine a list of products that meet the user's wellness goal);
and providing the User with the first subset of Products identified to treat the specified ailment based on correlation of the Product's Constituents to Established Reasons is taught in the Detailed Description in ¶ 0055 (teaching on providing the user with a subset of products correlated with meeting the user's established wellness goal);
the first subset of Products arranged by proximity of the Provider Location to the User Location is taught in the Detailed Description in ¶ 0073-76 (teaching on the recommendation of products being based on the user profile wherein the user profile includes the user's geographic location taking into account the provider location when generating said results); -AND-
the first subset of Products further including the Dosage for each Product in the first subset of Products to treat the specified ailment is taught in the Detailed Description in ¶ 0079-80 (teaching on computing a recommended dosage for each ingredient of the product recommendations).
Southam fails to teach the following limitation of claim 1. Achtien, however, does teach the following: 
a dynamic Database of Products being updated in substantially real time by user feedback is taught in the Detailed Description in ¶ 0146, ¶ 0234-236, ¶ 0239, and in the Claims in claim 3 (teaching on a database of products updated utilizing crowdsourcing input); -AND-
the real time feedback adjusting correlations between Constituents and Established Reasons in substantially real time is taught in the Detailed Description in ¶ 0146, ¶ 0234-236, and ¶ 0239  (teaching on gathering user feedback data on the user's experience via a desired effect (treated as synonymous to an established reason) using a particular recommended treatment (treated as synonymous to a constituents) and updating the database accordingly).
One having ordinary skill in the art at the time the invention was filed would combine the dynamic feedback for the product database of Achtien with the product recommendation system of Southam with the motivation of “improv[ing] customization and recommendations for a number of users” (Achtien in the Detailed Description in ¶ 0241).
As per claim 22, Southam teaches on the following limitations of the claim: 
a method of determining an appropriate Product and dosage of the Product to treat a specified ailment, comprising is taught in the Abstract (teaching on a method or system for determining product recommendations for a user based on user wellness goals (treated as synonymous to a specific ailment));
using a first instance of an application on a first user computing device for receiving from a User a User Request for a Product to treat a specified ailment is taught in the Detailed Description in ¶ 0070 (teaching on a first user device with a graphical user interface to receive and request and show the product recommendations);
the User Request including at least a User Reason and is taught in the Detailed Description in ¶ 0074 (teaching on the user request including the health condition/wellness goal);
a User Location is taught in the Detailed Description in ¶ 0074-75 (teaching on the user request via a user registration including the user's geographic location);
the first instance of the application accessing a remote first server system having a processor is taught in the Detailed Description in ¶ 0033 and ¶ 0046-47 (teaching on an application server with a processor hosting the database);
each Product having at least one Constituent is taught in the Detailed Description in ¶ 0034, ¶ 0039, and in the Figures in fig. 1 (teaching on each product in the product database including an ingredient1-ingredientN data field/s (treated as synonymous to a product having at least one constituent));
at least one Established Reason is taught in the Detailed Description in ¶ 0034 and ¶ 0038 (teaching on each product in the product database including a goal field );
a Dosage for each Established Reason, and is taught in the Detailed Description in ¶ 0079-80 (teaching on each product in the product database including a dosage recommendation equation);
Provider Location is taught in the Detailed Description in ¶ 0075-76 and ¶ 0081  (teaching on each product in the product database including a provider location);
the dynamic Database of Products further having a Correlation Table correlating Established Reasons to Constituents to identify and rank Products suitable for treatment of the User Reason based on the Constituents is taught in the Detailed Description in ¶ 0037-39 and in the Figures in fig. 1 reference character 1121 (teaching on a relational database/table for correlating wellness goals with products and corresponding ingredients (treated as synonymous to a Correlation Table));
querying the dynamic Database of Products with the User Request to determine at least a first subset of Products having the at least one Established Reason correlating to the User Reason is taught in the Detailed Description in ¶ 0071 (teaching on, in response to a user request, querying the product data for a subset of products that best match the user's goals (treated as synonymous to the user reason));
the subset of Products ranked in order of suitability to treat the specified ailment indicated by the User Reason is taught in the Detailed Description in ¶ 0055-62 and in the Figures in fig. 1 reference character 1121 and 110 (teaching on determining the efficacy rating/ranking (treated as synonymous to a use rating) of a product based on the proven efficacy of the product's ingredients (treated as necessarily two or more) at treating a wellness goal from user feedback in properly randomized trials wherein the properly conducted trials showing statistically significant evidence of benefit );
providing the first user computing device with the first subset of Products identified to treat the specified ailment based on correlation of the Product's Constituents to Established Reasons is taught in the Detailed Description in ¶ 0055 (teaching on providing the user with a subset of products correlated with meeting the user's established wellness goal);
the first subset of Products arranged by proximity of the Provider Location to the User Location is taught in the Detailed Description in ¶ 0073-76 (teaching on the recommendation of products being based on the user profile wherein the user profile includes the user's geographic location taking into account the provider location when generating said results); -AND-
the first subset of Products further including the Dosage for each Product in the first subset of Products to treat the specified ailment is taught in the Detailed Description in ¶ 0079-80 (teaching on computing a recommended dosage for each ingredient of the product recommendations).
Southam fails to teach the following limitation of claim 22. Achtien, however, does teach the following: 
and a dynamic Database of Products being updated in substantially real time by user feedback is taught in the Detailed Description in ¶ 0146, ¶ 0234-236, ¶ 0239, and in the Claims in claim 3 (teaching on a database of products updated utilizing crowdsourcing input); -AND-
the real time feedback adjusting correlations between Constituents and Established Reasons in substantially real time is taught in the Detailed Description in ¶ 0146, ¶ 0234-236, and ¶ 0239  (teaching on gathering user feedback data on the user's experience via a desired effect (treated as synonymous to an established reason) using a particular recommended treatment (treated as synonymous to a constituents) and updating the database accordingly).
One having ordinary skill in the art at the time the invention was filed would combine the dynamic feedback for the product database of Achtien with the product recommendation system of Southam with the motivation of “improv[ing] customization and recommendations for a number of users” (Achtien in the Detailed Description in ¶ 0241).
As per claim 39, Southam teaches on the following limitations of the claim: 
a system for determining appropriate Product and dosage of the Product to treat a specified ailment, comprising is taught in the Abstract (teaching on a method or system for determining product recommendations for a user based on user wellness goals (treated as synonymous to a specific ailment));
a remote server system having a processor and is taught in the Detailed Description in ¶ 0033 and ¶ 0046-47 (teaching on an application server with a processor hosting the database);
each Product having at least one Constituent is taught in the Detailed Description in ¶ 0034, ¶ 0039, and in the Figures in fig. 1 (teaching on each product in the product database including an ingredient1-ingredientN data field/s (treated as synonymous to a product having at least one constituent));
at least one Established Reason is taught in the Detailed Description in ¶ 0034 and ¶ 0038 (teaching on each product in the product database including a goal field );
a Dosage to treat a specified ailment for each Established Reason, and is taught in the Detailed Description in ¶ 0079-80 (teaching on each product in the product database including a dosage recommendation equation);
Provider Location is taught in the Detailed Description in ¶ 0075-76 and ¶ 0081  (teaching on each product in the product database including a provider location);
the dynamic Database of Products further having a Correlation Table correlating Established Reasons to Constituents to identify and rank Products suitable for treatment of the User Reason based on the Constituents is taught in the Detailed Description in ¶ 0037-39 and in the Figures in fig. 1 reference character 1121 (teaching on a relational database/table for correlating wellness goals with products and corresponding ingredients (treated as synonymous to a Correlation Table));
at least one remote Application for adapting a user's computing device for determining an appropriate Product and corresponding dosage to treat a specified ailment for installation upon a remote computing device having a processor and a location element is taught in the Detailed Description in ¶ 0033, ¶ 0046-47, and ¶ 0070 (teaching on an application server with a processor hosting the database wherein a first user device may access and utilize the application);
the remote application communicating with the remote server to provide a User Request for a Product to treat a specified ailment is taught in the Detailed Description in ¶ 0070 (teaching on a first user device with a graphical user interface to receive and request and show the product recommendations);
the User Request including at least a User Reason and is taught in the Detailed Description in ¶ 0074 (teaching on the user request including the health condition/wellness goal);
a User Location is taught in the Detailed Description in ¶ 0074-75 (teaching on the user request via a user registration including the user's geographic location);
wherein in response to the User Request, the remote server: queries the dynamic Database of Products with the User Request to determine at least a first subset of Products having the at least one Established Reason correlating to the User Reason based on the Constituents as correlated to the Established Reasons, and is taught in the Detailed Description in ¶ 0071 (teaching on, in response to a user request, querying the product data for a subset of products that best match the user's goals (treated as synonymous to the user reason));
provide the remote application with the first subset of Products identified to treat the specified ailment based on correlation of the Product's Constituents to Established Reasons, the first subset of Products is taught in the Detailed Description in ¶ 0055 (teaching on providing the user with a subset of products correlated with meeting the user's established wellness goal);
arranged by proximity of the Provider Location to the User Location upon a display of the remote computing device permitting the user to visually appreciate the Provider Locations is taught in the Detailed Description in ¶ 0073-76 (teaching on the recommendation of products being based on the user profile wherein the user profile includes the user's geographic location taking into account the provider location when generating said results); -AND-
the first subset of Products further including the Dosage for each Product in the first subset of Products to treat the specified ailment is taught in the Detailed Description in ¶ 0079-80 (teaching on computing a recommended dosage for each ingredient of the product recommendations).
Southam fails to teach the following limitation of claim 39. Achtien, however, does teach the following: 
a dynamic Database of Products being updated in substantially real time by user feedback is taught in the Detailed Description in ¶ 0146, ¶ 0234-236, ¶ 0239, and in the Claims in claim 3 (teaching on a database of products updated utilizing crowdsourcing input); -AND-
the real time feedback adjusting correlations between Constituents and Established Reasons in substantially real time is taught in the Detailed Description in ¶ 0146, ¶ 0234-236, and ¶ 0239  (teaching on gathering user feedback data on the user's experience via a desired effect (treated as synonymous to an established reason) using a particular recommended treatment (treated as synonymous to a constituents) and updating the database accordingly).
One having ordinary skill in the art at the time the invention was filed would combine the dynamic feedback for the product database of Achtien with the product recommendation system of Southam with the motivation of “improv[ing] customization and recommendations for a number of users” (Achtien in the Detailed Description in ¶ 0241).

As per claim 2, the combination of Southam and Achtien discloses all of the limitations of claim 1. Southam also discloses the following: 
the method of claim 1, wherein at least two Products have different modalities of delivery, the modality of delivery is selected from the group consisting of: vaporization, inhalation, edible, sublingual, topical, buccal, suppository, and ophthalmic is taught in the Detailed Description in ¶ 0023-26 (teaching on the product recommendations to the patient including ingestible (treated as synonymous to edible) or topically deliverable products).
Claims 25 and 40 are rejected under the same rational.
As per claim 5, the combination of Southam and Achtien discloses all of the limitations of claim 1. Southam fails to teach the following; Achtien, however, does disclose:
the method of claim 1, wherein the user selects a Product from the first subset of Products and the associated Dosage is provided to a dosage device structured and arranged to provide metered dosing, the Dosage further controls the dosage device for optimized delivery of the Product to the User is taught in the Detailed Description in ¶ 0071, ¶ 0166, and ¶ 0158 (teaching on providing the user with a metered dosage of the recommended product via a dosage delivery device).
One having ordinary skill in the art at the time the invention was filed would combine the dosage delivery device of Achtien with the product recommendation system of Southam with the motivation of making the product deliver a dose meeting the “actual clinical and medical needs of the user” (Achtien in the Background in ¶ 0005).
Claims 25 and 40 are rejected under the same rational.
As per claim 6, the combination of Southam and Achtien discloses all of the limitations of claim 1. Southam fails to teach the following; Achtien, however, does disclose:
the method of claim 1, wherein the Constituents are at least one cannabinoid is taught in the Detailed Description in ¶ 0049, ¶ 0243, and ¶ 0077 (teaching on the recommended products including cannabis-based material).
One having ordinary skill in the art at the time the invention was filed would combine the different classes of product options of Achtien with the product recommendation system of Southam. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the different product types of the secondary reference for the general product placeholder of the primary reference.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claims 27 and 42 are rejected under the same rational.
As per claim 7, the combination of Southam and Achtien discloses all of the limitations of claim 6. Southam fails to teach the following; Achtien, however, does disclose:
the method of claim 6, wherein the at least one cannabinoid is selected from the group consisting of: THC, THC-A, CBN, CBG, CBC, CBD, CBD-A, THCV, and CBDV is taught in the Detailed Description in ¶ 0249, ¶ 0181, and ¶ 0185 (teaching on medicinal compound is selected from THC, THCA, CBC, CBD, CBDA, etc., a compound of the cannabis genus plant).
One having ordinary skill in the art at the time the invention was filed would combine the different classes of product options of Achtien with the product recommendation system of Southam. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the different product types of the secondary reference for the general product placeholder of the primary reference.
Claims 28 and 43 are rejected under the same rational.
As per claim 8, the combination of Southam and Achtien discloses all of the limitations of claim 1. Southam fails to teach the following; Achtien, however, does disclose:
the method of claim 1, wherein the Constituents are at least one terpene is taught in the Detailed Description in ¶ 0254 and ¶ 0247  (teaching on medicinal compound is a terpene).
One having ordinary skill in the art at the time the invention was filed would combine the different classes of product options of Achtien with the product recommendation system of Southam. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the different product types of the secondary reference for the general product placeholder of the primary reference.
Claims 29 and 44 are rejected under the same rational.
As per claim 9, the combination of Southam and Achtien discloses all of the limitations of claim 8. Southam fails to teach the following; Achtien, however, does disclose:
the method of claim 8, wherein the at least one terpene is selected from the group consisting of: Alpha-Ocimene, Beta-Ocimene, Camphene, Careen, Caryophyllene, Carophyllene oxide, Cymene, Eucalyptol, Isopulefgol, Limonene, Linalool, Myrcene, Pinene, Terpinine, Terpinolene is taught in the Detailed Description in ¶ 0254 (teaching on medicinal compound is alpha pinene, a compound of the terpene class).
One having ordinary skill in the art at the time the invention was filed would combine the different classes of product options of Achtien with the product recommendation system of Southam. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the different product types of the secondary reference for the general product placeholder of the primary reference.
Claims 30 and 45 are rejected under the same rational.
As per claim 10, the combination of Southam and Achtien discloses all of the limitations of claim 1. Southam also discloses the following: 
the method of claim 1, wherein the User Reason and the Established Reason are selected from the group consisting of: acute pain, anxiety, arthritis, cancer, chronic pain, focused attention, glaucoma, inflammation, insomnia, multiple sclerosis (MS), pain, relaxation, stress, sleepiness, treatment of tremors is taught in the Detailed Description in ¶ 0090-91 and ¶ 0096 (teaching on the medical conditions the patient could identify as the wellness goal to treat includes anxiety, chronic pain, cancer, etc.).
Claims 31 and 46 are rejected under the same rational.
As per claim 11, the combination of Southam and Achtien discloses all of the limitations of claim 1. Southam also discloses the following: 
the method of claim 1, further including analyzing the dynamic Database of Products to determine a Correlation Table for Established Reasons to Constituents is taught in the Detailed Description in ¶ 0037-39 and in the Figures in fig. 1 reference character 1121 (teaching on a relational database/table for correlating wellness goals with products and corresponding ingredients (treated as synonymous to a Correlation Table)).
As per claim 12, the combination of Southam and Achtien discloses all of the limitations of claim 11. Southam also discloses the following: 
the method of claim 11, wherein the Correlation Table is consulted to provide the first subset of Products is taught in the Detailed Description in ¶ 0055 and in the Figures in fig. 1 reference character 1121 (teaching on providing the user with a subset of products correlated with meeting the user's established wellness goal).
Claims 32 and 47 are rejected under the same rational.
As per claim 13, the combination of Southam and Achtien discloses all of the limitations of claim 11. Southam also discloses the following: 
the method of claim 11, wherein two or more Constituents of a Product correlate to an Established Reason is taught in the Detailed Description in ¶ 0055-62, ¶ 0083, and in the Figures in fig. 1 reference character 1121 and 110 (teaching on determining the efficacy (treated as synonymous to scalable correlation) of a product based on the proven efficacy of the product's ingredients (treated as necessarily two or more) at treating a wellness goal).
As per claim 14, the combination of Southam and Achtien discloses all of the limitations of claim 11. Southam also discloses the following: 
the method of claim 11, wherein the correlation of Constituents of a first Product to a First Established Reason are greater than the correlation of Constituents of the first Product to a Second Established Reason is taught in the Detailed Description in ¶ 0055-64 and ¶ 0083-85 (teaching on determining the efficacy (treated as synonymous to scalable correlation) of the recommended products for each wellness goal - while some products may treat one wellness goal at an A, it may only treat another wellness goal at an D, F, or X wherein the product will not be displayed to the user).
As per claim 16, the combination of Southam and Achtien discloses all of the limitations of claim 11. Southam also discloses the following: 
the method of claim 11, wherein the User Request further includes an Attribute of a User Product, the Attribute identifying at least one User Product Constituent associated with the User Product, and querying the Correlation Table to determine a correlation between the User Product Constituent and the User Reason by comparison to correlation of Established Reasons to Constituents of Products in the dynamic Database is taught in the Detailed Description in ¶ 0093-97, ¶ 0099, and ¶ 0079 (teaching on the user request via a user registration including querying the system on a specific ingredient's effect on the user's wellness goals wherein the interface outputs an efficacy measure of the ingredient for achieving the wellness goal).
Claims 34 and 51 are rejected under the same rational.
As per claim 17, the combination of Southam and Achtien discloses all of the limitations of claim 1. Southam also discloses the following: 
the method of claim 1, wherein the [User] Request further includes an Attribute of a User Product is taught in the Detailed Description in ¶ 0078 (teaching on the user request via a user registration including querying the system on a specific ingredient's effect on the user's wellness goals).
Claims 33 and 50 are rejected under the same rational.
As per claim 18, the combination of Southam and Achtien discloses all of the limitations of claim 17. Southam also discloses the following: 
to identify at least one Constituent, at least one Established Reason, and a Dosage for the Established Reason correlating to the User Product, and in response to a correlation between the User Reason and the Established Reason associated with the User Product, providing the User with a Dosage is taught in the Detailed Description in ¶ 0037-39, ¶ 0079-80, and in the Figures in fig. 1 reference character 1121 (teaching on a relational database/table for correlating wellness goals with products and corresponding ingredients (treated as synonymous to a Correlation Table) wherein the recommendation also includes the appropriate dosage).
Southam fails to teach the following limitation of claim 18. Achtien, however, does teach the following: 
the method of claim 17, wherein the Attribute of the User Product is determined by scanning the User Product, the scan compared with Products of the dynamic Database is taught in the Detailed Description in ¶ 0074, ¶ 0229, and in the Figures at fig. 13B (teaching on scanning the user product via an image based QR code to identify the product in a database of products).
One having ordinary skill in the art at the time the invention was filed would combine the product identification via image scanning of a QR code of Achtien with the product recommendation system of Southam with the motivation of “communicat[ing] with a remote server that may look up the properties and communicate” the properties of the identified product back to the user (Achtien in the Detailed Description in ¶ 0074).
Claims 32 and 47 are rejected under the same rational.
As per claim 19, the combination of Southam and Achtien discloses all of the limitations of claim 17. Southam also discloses the following: 
to identify at least one Constituent, at least one Established Reason, and a Dosage for the Established Reason correlating to the User Product, and in response to a correlation between the User Reason and the Established Reason associated with the User Product, providing the User with a Dosage is taught in the Detailed Description in ¶ 0037-39, ¶ 0079-80, and in the Figures in fig. 1 reference character 1121 (teaching on a relational database/table for correlating wellness goals with products and corresponding ingredients (treated as synonymous to a Correlation Table) wherein the recommendation also includes the appropriate dosage).
Southam fails to teach the following limitation of claim 19. Achtien, however, does teach the following: 
the method of claim 17, wherein the Attribute of the User Product is determined by an Image/a photo of the User Product, the Image/photo compared with Products of the dynamic Database is taught in the Detailed Description in ¶ 0074, ¶ 0229, and in the Figures at fig. 13B (teaching on scanning the user product via an image based QR code (treated as synonymous to an image/photo) to identify the product in a database of products).
One having ordinary skill in the art at the time the invention was filed would combine the product identification via image scanning of a QR code of Achtien with the product recommendation system of Southam with the motivation of “communicat[ing] with a remote server that may look up the properties and communicate” the properties of the identified product back to the user (Achtien in the Detailed Description in ¶ 0074).
Claims 32 and 47 are rejected under the same rational.
As per claim 20, the combination of Southam and Achtien discloses all of the limitations of claim 1. Southam also discloses the following: 
the method of claim 1, wherein each Product further has a Use Rating for each Established Reason is taught in the Detailed Description in ¶ 0055-62 and in the Figures in fig. 1 reference character 1121 and 110 (teaching on determining the efficacy (treated as synonymous to a use rating) of a product based on the proven efficacy of the product's ingredients (treated as necessarily two or more) at treating a wellness goal).
Claims 37 and 54 are rejected under the same rational.
As per claim 21, the combination of Southam and Achtien discloses all of the limitations of claim 20. Southam also discloses the following: 
the method of claim 20, further including receiving from the User a Rating after use of a Chosen Product selected from the first subset of Products, and updating the User Rating for the Established Reason correlating to the User Reason of the Chosen Product is taught in the Detailed Description in ¶ 0055-62 and in the Figures in fig. 1 reference character 1121 and 110 (teaching on determining the efficacy rating/ranking (treated as synonymous to a use rating) of a product based on the proven efficacy of the product's ingredients (treated as necessarily two or more) at treating a wellness goal from user feedback in properly randomized trials wherein the properly conducted trials showing statistically significant evidence of benefit); -AND-
updating the User Rating for the Established Reason correlating to the User Reason of the Chosen Product is taught in the Detailed Description in ¶ 0055-62 and in the Figures in fig. 1 reference character 1121 and 110 (teaching on determining the efficacy (treated as synonymous to a use rating) of a product based on the proven efficacy of the product's ingredients (treated as necessarily two or more) at treating a wellness goal from user feedback in clinical trials).
Claims 38 and 55 are rejected under the same rational.
As per claim 56, the combination of Southam and Achtien discloses all of the limitations of claim 1. Southam also discloses the following: 
the method of claim 1, wherein subsequent to use of a selected Product from the first subset of Products, the User providing a quantified rank of effectiveness of the selected Product in alleviating the specified ailment, the Correlation Table adjusted by this feedback to further improve the correlation of the Established Reason to the Constituents of the selected Product is taught in the Detailed Description in ¶ 0055-62 and in the Figures in fig. 1 reference character 1121 and 110 (teaching on determining the efficacy rating/ranking (treated as synonymous to a use rating) of a product based on the proven efficacy of the product's ingredients (treated as necessarily two or more) at treating a wellness goal from user feedback in properly randomized trials wherein the properly conducted trials showing statistically significant evidence of benefit).
Claims 58 and 60 are rejected under the same rational.
As per claim 57, the combination of Southam and Achtien discloses all of the limitations of claim 1. Southam also discloses the following: 
the method of claim 1, wherein the initial correlation of the at least one Constituent of each Product to each Established Reason is established by User feedback providing quantified rank of effectiveness on the use of a selected Product for one of the Established Reasons is taught in the Detailed Description in ¶ 0055-62 and in the Figures in fig. 1 reference character 1121 and 110 (teaching on determining the efficacy rating/ranking (treated as synonymous to a use rating) of a product based on the proven efficacy of the product's ingredients (treated as necessarily two or more) at treating a wellness goal from user feedback in properly randomized trials wherein the properly conducted trials showing statistically significant evidence of benefit).
Claims 59 and 61 are rejected under the same rational.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Southam et al. (US Patent Application No. 2014/0236622)[hereinafter Southam] in view of Achtien et al. (US Patent Application No. 2020/0352249)[hereinafter Achtien] in further view of Shaya (US Patent Application No 2010/0262556)[hereinafter Shaya].
As per claim 5, the combination of Southam and Achtien discloses all of the limitations of claim 1. Southam and Achtien fail to teach the following; Shaya, however, does disclose:
the method of claim 11, wherein the correlation of a plurality of Constituents of a First Product to a First Established Reason are greater than the correlation of a single Constituent of a Second Product to the First Established Reason is taught in the Detailed Description in ¶ 0040 and ¶ 0024 (teaching on optimizing the product recommendation based on a subset of products more valuable to the user and finding the product that meet a target substrate and/or that correlate with subjective performance assessments over a other available option).
One having ordinary skill in the art at the time the invention was filed would combine the product best fit will user wellness goals determination of Shaya with the product recommendation system of Southam and Achtien with the motivation of helping to “predict or recommend optimal products from a predefined population of commercially available products” (Shaya in the Abstract).

Response to Arguments
Applicant's arguments filed 23 February 2022 with respect to 35 USC § 101 have been fully considered but they are not persuasive. Applicant’s arguments are addressed in the order in which the claims are to analyzed under MPEP § 2016(III) Summary of Analysis and Flowchart and not necessarily in the order presented by Applicant. 
Step 1 –  Statutory Categories of Invention:
Applicant asserts that neither a method or system can be abstract ideas as each are patentably distinct inventions that apply a specific concept into a structure or process (that transforms the concept into a patentable application…etc.). Examiner points Applicant to MPEP § 2106(I) wherein the first step of determining eligibility is (1) [f]irst, the claimed invention must be to one of the four statutory categories. While the instant claims meet this first criteria, as noted by Applicant, the second step of determining eligibility is (2) [s]econd, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception. While the claimed invention meets the first criteria, Examiner is required to analyze the claim under the second step (Step 2A Prong 1-2 & Step 2B below). 
Step 2A – Judicial Exception Analysis, Prong 1:
Applicant asserts that one person could not reasonably have knowledge on all of the constituents and corresponding associated information. Examiner imparts from these statements that Applicant wishes to assert that the claims do not recite an abstract idea. Examiner notes that the  test for the human activity subgrouping does not include the analysis of determining if tasks performed within the abstract idea could be practically be performed in the human mind (see MPEP § 2106.04(a)(2)(III)(A) citing SRI Int’l, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1304 (Fed. Cir. 2019) test for the mental process abstract idea subgroup). Furthermore, the use of the term “substantially real time” does not disqualify the limitation from being categorized as an abstract idea. Language such as concurrently, automatically, instantly, or simultaneously to describe the automation of a manual process is not enough to overcome a subject matter eligibility rejection (MPEP § 2106.05(a)(I) Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality no. (iii) mere automation of manual processes). Examiner also notes that language such as this is not restricted to computer processes, humans can automatically/instantly/simultaneously/in real time complete different tasks (see MPEP § 2106.04(a)(2)(III) stating that the processes may be completely by humans plural – not just a singular human).
Step 2A – Judicial Exception Analysis, Prong 2: 
Applicant first asserts that the advantageous practical use is the use of the dynamic database for the quick identification of a product/s having constituents (from hundreds of constituents) correlated for the effective treatment of a specified ailment and the physical location of the product relative to the physical location of the user in need. Examiner imparts from these statements that Applicant wishes to assert that claims amount to a practical application via an improvement to technology by providing a better organized product database. Applicant argues that the claims were wrongly rejected under Step 2A Prong 2 because the additional elements should be examined as a whole and, that when examined together, amount to an improvement in technology. Examiner respectfully disagrees – the additional elements, as outlined individually above, are generic computer components when analyzed in light of the Specification. The elements, whether alone or in combination, do not amount to more than a generic computer component or a generic system architecture. The individual components and their integration into a product database available for querying is not an improvement to the technology at the time the invention was filed. If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art (MPEP § 2106.05(a)).
Applicant then asserts that the system is not a mere use of a computer as a tool, but a specialized and adapted system to perform a technology process that transforms a simple request for a product into an advantageous exchange of data between physical computing system. Examiner disagrees. An improvement in the abstract idea itself is not an improvement in technology – to show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology (MPEP § 2106.05(a)(II)). Here, the claims do not show how the computers of the product recommendation interface improve on the function of the computing device. On review of the Specification, the present invention  attempts to solve a data organization and presentation problem. It is unclear to Examiner how the specific additional elements, alone or in combination, provide a solution to the stated problem in context of the abstract idea of better organizing a product database for searching to determine a product recommendation. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art (MPEP § 2106.05(a)). Additionally, an important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03 (MPEP § 2106.05(a)(II)). The instant claims seem analogous to MPEP § 2106.05(a)(II) examples that the courts have indicated may not be sufficient to show an improvement to technology, example iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.
Applicant then again asserts that a general off the shelf computer is transformed into a specific machine to implement a technology process. Examiner disagrees. The claims and specification provide no evidence that the invention is not a utilization of the existing computer process of generating a generic relational database with a search algorithm – see MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples where the courts have found the additional elements to be mere instructions to apply an exception, v. 

Step 2B – Additional Elements that Amount to Significantly More:
Applicant does not present any arguments Examiner would characterize as assertions that the additional elements, alone or in combination, are not well-understood, routine and conventional in the field.

Applicant's arguments filed 23 February 2022 with respect to 35 USC § 103 have been fully considered but they are not persuasive. However, upon further consideration of the amendments entered, a new grounds of rejection is made in view of Achtien, as per the rejection above and Applicant’s assertions are moot.
Examiner notes to Applicant that the 35 USC § 101 analysis under Step 2A Prong 1 for an abstract idea does not apply to prior art or its relevancy under the 35 USC § 103 obviousness rejection. Furthermore, Applicant asserts that the products do not have constituents. Examiner disagrees and maintains the rejection – under the broadest reasonable interpretation of the term constituents is any “component part of something”. As the relational database of Southam teaches on ingredient lists attributes associated with wellness goal attributes, the resulting conclusion is Southam teaches on correlating ingredients, products, and corresponding wellness goals. 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626